DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 02/23/2021.
Claim Rejections 35USC101 regarding claims 1-10 are withdrawn based on Applicant’s Amendment filed 02/23/2021.
Claim Rejections 35USC112 regarding claim 1 is withdrawn based on Applicant’s Amendment filed 02/23/2021.
Claim Objections regarding claim 9 is withdrawn based on Applicant’s Amendment filed 02/23/2021.

Allowable Subject Matter
Claims 1-6 and 8-11 allowed that are renumbered as 1-10.  
The following is an examiner’s statement of reasons for allowance: The closest prior art Shyr et al (Pub. No. US2015/0286702) and Miller et al (Pub. No. US2015/0154269) or the cited pertinent references at least to these examples of Levitan et al. (Pub. No. US2015/0286707) and/or Chiang et al. (U.S. Patent No. 8,490,030) are also generally directed to various aspects of clustering feature tree, micro cluster, sub-cluster, index node, and range query processing. However, none of Shyr or the cited references teaches or suggests, alone or in combination, the particular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163